DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a substrate treatment method, which comprises: rotating a substrate; supplying a liquid to one surface of the substrate; supplying a cooling gas to the other surface of the substrate; bringing the liquid present on the surface of the substrate into a supercooled state by controlling at least one of a rotation speed of the substrate, a supply amount of the liquid, and a flow rate of the cooling gas; freezing at least a part of the liquid brought into the supercooled state by controlling at least one of the rotation speed of the substrate, the supply amount of the liquid, and the flow rate of the cooling gas.
The closest prior art of record is that of U.S. Patent Application Publication No. 20150020850 to Kato et al. (Kato).  Kato teaches a substrate treatment device along with method of use, comprising: a placement portion on which a substrate is placed and rotated; a liquid supply portion which supplies a liquid to a surface on an opposite side to the placement portion of the substrate; a cooling portion which supplies a cooling gas to a surface on a side of the placement portion of the substrate; a control unit for controlling the supply amount of the liquid; and a gas supply portion. Kato does not teach the steps of supplying liquid to one surface of the substrate and supplying a cooling gas to the other surface of the substrate.
The advantage of the current invention over that of the prior art to Kato is that the steps of supplying liquid to one surface of the substrate and supplying a cooling gas to the other surface of the substrate as claimed, allows for floating a contaminant in the supercooled liquid solution before freezing wherein cooling gas is applied to a back side of the substrate to cause freezing (as opposed to the same side as in the prior art, wherein this inhibits removal of the contaminant from the surface of the substrate), wherein the contaminant may thereby be safely removed from the surface of the substrate thereof.
Since claim 1 is allowed, claims 2-7 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711